Title: From Thomas Jefferson to Edmund Randolph, 3 February 1794
From: Jefferson, Thomas
To: Randolph, Edmund



Dear Sir
Monticello Feb. 3. 1794.

I have to thank you for the transmission of the letters from Genl. Gates, La Motte, and Hauterive. I perceive by the latter that the partisans of the one or the other principle (perhaps of both) have thought my name a convenient cover for declarations of their own sentiments. What those are to which Hauterive alludes, I know not, having never seen a newspaper since I left Philadelphia (except those of Richmond) and no circumstances authorize him to expect that I should enquire into them, or answer him. I think it is Montaigne who has said that ignorance is the softest pillow on which a man can rest his head. I am sure it is true as to every thing political, and shall endeavor to estrange myself to every thing of that character. I indulge myself on one political topic only, that is, in [dis]closing to my countrymen the shameless corruption of a [por]tion of the representatives in the 1st. and 2d. Congresses and their implicit devotion to the treasury. I think I do good in this, because it  may produce exertions to reform the evil on the success of which the form of the government is to depend.
I am [sorry] La Motte has put me to the expence of 140# for a French translation of an English poem, as I make it a rule never to read translations where I can read the original. However the question now is how to get the book brought here, as well as the communications with Mr. Hammond which you are so kind as to promise me. I must pray you to deliver them to Mr. Madison or Colo. Monroe with a request that they will send them to Colo. Gamble by the first person coming in the stage to [Richmond], endorsing on the packet that they are to be put into the post office. As you are still interested in the agriculture of this country, I will mention to you that on James river the small grain never wore so dismal an appearance at this season. A snow of about 8. Inches fell five days ago, and is likely to lie so[me day]s longer. This will help it. At Richmond, our market, no property of any form, would command money even before the interruption of business by the small pox. Produce might be bartered at a low price for goods at a high one. One house alone bought wheat at all, and that on credit. I take this to be the habitual state of the markets on James river, to which shortlived exceptions have existed when some particular cash commission for purchases has been received from abroad. I know not how it is on the other rivers, and therefore say nothing as to them.
This is the first letter I have written to Philadelphia since my arrival at home, and yours the only ones I have received. Accept assurances of my sincere esteem and respect. Your’s affectionately

Th: Jefferson

